Citation Nr: 1731275	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-02 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left wrist disability, status-post left scaphoid fracture.


REPRESENTATION

Appellant represented by:	Mark H. Allenbaugh, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from November 2000 to April 2005. 

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in August 2015, when it was remanded. 


FINDING OF FACT

The left wrist disability does not result in ankylosis or impairment approximating ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the left wrist disability, most recently in 2017.  The February 2017 VA examination provided includes findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, the record indicates that the Veteran's address was clarified and he was provided another copy of the Statement of the Case (SOC).  The Veteran was also informed that he could request another opportunity to present hearing testimony before the Board if he so desired.  See February 2017 Supplemental Statement of the Case.  Finally, a copy of the SOC was mailed to the address of record for the Veteran's representative.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Higher ratings are available for ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2016).

Factual Background and Analysis

An April 2010 private treatment record reveals the Veteran's history of left wrist pain, lack of motion, and lack of grip strength.  He denied current complaint.  He reported discomfort with typing.  X-ray imaging showed a nondisplaced fracture of the scaphoid, some slight widening of the scapholunate interval, and some evidence of DISI deformity.  The examiner believed there were two problems:  scapholunate ligament injury and fracture line at the scaphoid waist.  A follow-up April 2010 private treatment record reveals the Veteran's history of intermittent discomfort in the area of the fracture.  Computerized tomography (CT) scan showed healed fracture with dorsal spurring and associated humpback deformity.   

A May 2010 VA examination record reveals the Veteran's history of weakness, stiffness, swelling, lack of endurance, fatigability, tenderness, and pain.  He reported flares as often as one time per day, lasting for 24 hours.  He reported that the flares resulted in difficulty lifting or carrying objects, working on computers, typing, making a grip, grasping, shaking hands, and bending the wrist.  He denied incapacitation.  Examination revealed tenderness but no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, subluxation, or ankylosis.  Range of motion testing was performed on both wrists.  The left wrist had 60 degrees of dorsiflexion and palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  There was pain at the end degree of each range of motion and no change in range of motion after repetition.  X-ray imaging showed periarticular osteopenia.  The diagnosis was osteopenia, status-post left scaphoid fracture with strain that was associated with painful motion.  

A January 2011 private treatment record reveals the Veteran's history of continued difficulties with heavy lifting, pushing, or pulling of the left wrist.  He reported discomfort of the left wrist.  Range of motion testing was performed bilaterally.  Range of motion testing of the left wrist revealed 65 degrees flexion, 50 degrees extension, 15 degrees radial deviation, and 30 degrees ulnar deviation.  Grip strength was 25 pounds, 40 pounds, and 40 pounds.  There was tenderness to palpation.  

A November 2011 VA examination record reveals the Veteran's history of left wrist pain, stiffness, weakness, giving way, fatigability, tenderness, and lack of endurance.  He reported flares that resulted in difficulty using the left wrist and swelling.  Examination revealed evidence of limited and painful motion.  There was mild tenderness but no edema, swelling, weakness, or guarding of movement.  There was no subluxation or instability.  Range of motion testing was performed bilaterally.  Testing of the left wrist revealed dorsiflexion to 50 degrees, palmar flexion to 45 degrees, radial deviation to 20 degrees, and ulnar deviation to 20 degrees, with pain at the end degree.  There was no change in range of motion after repetition.  Motor strength was full.  The examiner determined the Veteran should avoid pushing, pulling, and lifting.  X-ray images were normal.  The diagnoses were status-post left wrist sprain with osteopenia and nonunion, status-post left wrist scaphoid fracture with humpback deformity.

A February 2017 VA examination record reveals diagnosis of left wrist strain.  The examiner noted that the osteopenia and nonunion had resolved.  The record reports the Veteran's history of flares of left wrist pain.  He reported that he was unable to lift heavy objects with his left arm and was unable to do push-ups.  He also reported that he had general weakness of the left arm from minimizing use.  Range of motion testing was performed bilaterally.  Testing of the left wrist revealed palmar flexion to 80 degrees, dorsiflexion to 60 degrees, ulnar deviation to 45 degrees, and radial deviation to 15 degrees.  Pain was noted with palmar flexion and radial deviation.  There was no evidence of pain with weight-bearing.  There was no change in range of motion after repetitive use over time.  The examiner determined pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or during flares.  The examiner noted that the examination was conducted during a flare.  Motor strength was 4/5.  There was no atrophy.  There was no ankylosis.  

Upon consideration of the evidence, the Board finds a rating higher than 10 percent is not warranted at any time during the period of the claim.  There is no evidence, to include history, of ankylosis, including during flare-ups.  Notably, although the Veteran reported limitation of function during flare-ups, he has never reported an inability to move the wrist or forearm during flare-ups or at any other time.  The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating:  there is no evidence of associated limitation of motion of the elbow, hand, and/or fingers which might warrant a higher rating under an alternate diagnostic code.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's left wrist disability is manifested by pain and limitation of motion, which have been contemplated by the rating assigned.  The Board acknowledges that the Veteran was noted to have diminished strength in November 2011 and February 2017 examinations.  Although the rating criteria do not explicitly contemplate impairment of strength, the functional effect of loss of strength is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength is considered in the rating currently assigned.  The rating criteria provide higher ratings for more severe manifestations and impairment, notably ankylosis.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the decision to deny a rating in excess of 10 percent, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this component of the claim because the preponderance of the evidence is against the claim. 


ORDER

A rating in excess of 10 percent for a left wrist disability is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


